

115 HR 2729 IH: OOPs Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2729IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Ruppersberger introduced the following bill; which was referred to the Permanent Select Committee on Intelligence, and in addition to the Committees on Armed Services, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the National Security Council, in consultation with the Director of National Intelligence
			 and
			 the Attorney General, to ensure that a mitigation process and protocols
			 are in place in the case of a disclosure of classified information by the
			 President, and for other purposes.
	
 1.Short titleThis Act may be cited as the Oppose Oversharing by Presidents Act or the OOPs Act. 2.Mitigation process for disclosure of classified information by PresidentSection 504 of the Intelligence Authorization Act for Fiscal Year 2013 (50 U.S.C. 3349) is amended by adding at the end the following new subsections:
			
 (e)Mitigation proceduresThe National Security Council, in consultation with the Director of National Intelligence and the Attorney General, shall ensure that a mitigation process and protocols are in place in the case of a disclosure of classified information by the President for which notification is not provided to the congressional intelligence committees in accordance with this section or another applicable provision of law. Such mitigation process shall include congressional notification of any such disclosure.
 (f)Government officialIn this section, the term government official includes the President.. 